Citation Nr: 0120501	
Decision Date: 08/10/01    Archive Date: 08/14/01

DOCKET NO.  98-21 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the appellant's claim for entitlement to service 
connection for residuals of a claimed injury, to include 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from August 1952 to 
September 1955 and from November 1955 to September 1961.  He 
has also reported over 30 years of service with the United 
States Coast Guard Reserves (USCGR), and the record shows 
that he had a period of inactive duty training on January 12, 
1991.

The instant appeal arose from an October 1998 rating decision 
which denied a claim for service connection for diabetes 
mellitus.


FINDINGS OF FACT

1.  By decision entered in June 1996, the Houston, Texas, RO 
denied service connection for diabetes mellitus.  The veteran 
was notified of that determination but did not perfect a 
timely appeal within one year.

2.  Evidence received since the time of the June 1996 
decision is so significant by itself and in connection with 
evidence previously assembled that it must be considered in 
order to fairly decide the merits of the veteran's claim.


CONCLUSIONS OF LAW

1.  The Houston RO's June 1996 decision denying a claim for 
service connection for diabetes mellitus is final.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 20.1103 
(2000).

2.  New and material evidence has been received which is 
sufficient to reopen the claim of entitlement to service 
connection for residuals of a claimed injury, to include 
diabetes mellitus.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.156, 20.1103 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991).  Active service 
includes "any period of inactive duty training during which 
the individual concerned was disabled or died (i) from an 
injury incurred or aggravated in line of duty; or (ii) from 
an acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident occurring during such training."  
38 U.S.C.A. § 101(24)(C) (West Supp. 2001).  Where the period 
of service under consideration is not a period of inactive 
duty service, service connection may be granted for any 
disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  Id.; 
38 C.F.R. § 3.303(d) (2000).  

As an initial matter, the Board notes that the rating 
decision on appeal did not characterize the claim as a 
finally adjudicated claim or one which would have required 
new and material evidence to reopen.  The veteran was not 
provided with the appropriate laws and regulations pertaining 
to new and material evidence in the statement of the case 
(SOC) or supplemental statements of the case (SSOC).  
Notwithstanding the RO's action, the Board is required to 
address the issue of whether new and material evidence has 
been submitted that would be sufficient to reopen the 
veteran's claim, prior to considering the claim on the 
merits.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, 83 
F.3d 1380 (Fed.Cir.1996).

The veteran made an earlier claim for service connection for 
diabetes mellitus in 1995.  The claim was denied by the 
Houston RO in June 1996.  He was notified of the denial by 
letter dated June 10, 1996.  

In order to perfect an appeal of an adverse determination by 
the VA, governing statutory and regulatory provisions require 
the submission, following an adverse rating action and 
adequate notice thereof, of a notice of disagreement (NOD) 
and, following issuance of an SOC or SSOC, an adequate 
substantive appeal.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.200, 20.202 (2000); see Roy v. Brown, 5 Vet. 
App. 554 (1993).  The substantive appeal must be filed within 
a year of notice of the adverse rating action, or within 60 
days of the issuance of the SOC, whichever is longer. 38 
U.S.C.A. § 7105(b)(1), (d)(3) (West 1991); 38 C.F.R. § 
20.302(b) (2000).

Although the veteran initiated an appeal of the June 1996 
denial by filing an NOD later that month and although an SOC 
was subsequently issued in July 1996, the substantive appeal 
he submitted was not timely filed.  The substantive appeal as 
to the diabetes mellitus issue was received at the RO on June 
27, 1997, over a year after the notification of the adverse 
action, and many months after the issuance of the SOC.  He 
was notified by letter dated in September 1997 that his 
substantive appeal was not timely.

Therefore, the June 1996 decision is final, and new and 
material evidence is required to reopen the claim.  Ephraim 
v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  In light of the fact 
that the Board has determined that new and material evidence 
has been submitted in this case, the Board finds that no 
prejudice will result to the veteran by way of appellate 
review at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Evidence is considered "new" if it was not of record at the 
time of the last final disallowance of the claim and if it is 
not merely cumulative or redundant of other evidence that was 
then of record.  38 C.F.R. § 3.156(a) (2000); Struck v. 
Brown, 9 Vet. App. 145, 151 (1996).  "Material" evidence is 
evidence which bears directly and substantially upon the 
specific matter under consideration, and which by itself or 
in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Board has reviewed the veteran's claim within the 
confines of the aforementioned legal guidelines.  The 
evidence of record at the time of the June 1996 decision 
included private medical evidence from June 1991 to January 
1996 showing diagnoses of diabetes mellitus.  The earliest of 
these records, dated June 19, 1991, noted that a physical 
examination in the recent past disclosed glycosuria and so 
the veteran was seeking evaluation.  The evidence at that 
time also included outpatient treatment records from Reno, 
Nevada, VA Medical Center (MC) dated in October and November 
1991 which also diagnosed diabetes mellitus.

The present claim for benefits was initiated in June 1998 
when the veteran contacted the RO about his "pending 
claim."  Additional evidence which has been received since 
the time of the Houston RO's June 1996 denial includes the 
veteran's service medical records from his periods of active 
duty in the 1950s and early 1960s.  The Board notes that in a 
July 18, 1955 record, laboratory testing for sugar in the 
urine revealed a positive (1+) result.  However, subsequent 
testing on July 19, 20, and 26 revealed negative results.  
Subsequent testing in service for elevated sugar levels was 
negative.

In his December 1998 appeal statement, the veteran first 
reported that he was shot by a ricocheting .45 caliber bullet 
in the chest and stomach area of his body during inactive 
duty training on January 12, 1991.  He reported that the 
bullet did not enter his body but left a very large bruised 
area on the outside of his chest and stomach.  He reported 
that the area where he was hit was very close to the pancreas 
and that he believed that his pancreas was damaged in that 
incident.  In essence, he asserts that this pancreas damage 
caused his diabetes mellitus. 

The additional evidence also includes a December 1998 written 
statement from T. A. Salness, M.D.  Dr. Salness reported that 
he had reviewed the veteran's record and reported history.  
He opined that "it is probable that [the veteran's] diabetes 
occurred following the blunt trauma [the non-penetrating 
abdominal trauma from the gunshot ricochet]."  Additional 
evidence also includes a decision from the Social Security 
Administration (SSA) which stated that the veteran was 
receiving disability benefits from that agency due to 
diabetic neuropathy of the hands and feet and an ulcerated 
great toe.  

The evidence submitted also includes a quad-annual USCGR 
examination.  The date of the examination was June 1, 1991, 
but the laboratory testing was dated November 3, 1991, and it 
revealed negative sugar results.  In an April 1999 written 
statement, the veteran reported that he was first told that 
he might have diabetes during the June 1991 test, and it was 
recommended to him that he see a private physician.  He 
indicated that he passed the laboratory testing in November 
1991 because he was taking medication for his diabetes.

The additional evidence also includes an April 1999 VA 
examination which noted the date of onset of diabetes 
mellitus was in June of 1991.  The veteran also submitted 
evidence in the form of medical treatises which noted that 
diabetes could be attributed to pancreatic disease.  THE MERCK 
MANUAL 1109 (16th ed.).  An October 1999 letter from K. W. 
Smead, M.D., noted the medical treatise evidence and stated 
that "it is logical to postulate that a latent or evolving 
case of diabetes could have been hastened by a transient 
pancreatitis caused by blunt trauma to the pancreas."  
However, Dr. Smead also noted that "[i]n such a case, the 
diabetes would have been present prior to the trauma."

The veteran also provided a copy of a rapidraft letter to his 
commanding officer, dated January 15, 1991, wherein he 
informed his commanding officer that he was hit by a 
ricocheting bullet while conducting small arms training.  A 
record he provided of reserve orders and pay voucher shows 
that he was on inactive duty training on January 12, 1991, as 
a range coach.  The veteran also provided a November 1999 
written statement from S. M. Cushman, M.D., who noted he had 
tried to find some information on the relationship between 
blunt abdominal trauma and diabetes.  Dr. Cushman reported 
that he had talked to several physicians in the trauma and 
endocrinology field "and one mentioned that he recalled a 
case some years ago in which a seat belt injury was thought 
to have caused the onset of diabetes."  Dr. Cushman also 
enclosed some medical literature from which he concluded that 
"[a]ll in all it appears to be a very difficult case to 
prove in that most of the medical literature seems at best to 
indicate that trauma might bring on a previously latent 
diabetic state."

The Board notes that one article provided by Dr. Cushman 
stated that "trauma is practically never the cause of 
diabetes de novo".  William S. Reveno, Medicine and the Law, 
Can Trauma Trigger Latent Diabetes?, 59 POSTGRADUATE MEDICINE 231 
(1976).  Another treatise stated that it was "indisputable 
that an injury to the pancreas by direct abdominal trauma can 
cause diabetes."  However, such an origin for diabetes was 
considered "rare" and required a "severe and extensive" 
injury manifested by such symptoms as severe pain, shock, 
marked abdominal tenderness, and possibly fever, distention, 
pain, and tenderness.  Leonard C. Arnold, Diabetes and 
Trauma, MEDICAL TRIAL TECHNIQUE QUARTERLY 95 (1973 or 1974).  
Another medical treatise revealed similar findings.  William 
S. Reveno and Richard J. McClear, Diabetes Mellitus Following 
Trauma, POSTGRADUATE MEDICINE A-98 (1966).  

The veteran also testified at two hearings: one in December 
1999 before RO personnel, and another in May 2001 before the 
undersigned Board member in a Video Conference format.  In 
December 1999 he testified, "No, it didn't", in response to 
the statement that the bullet ricochet "basically . . . 
didn't hurt [him]."  In May 2001 he testified that he was 
struck by one-half of a bullet after it had hit the concrete 
ground and split in half.  He reported that the incident did 
not cause pain, that he did not seek medical attention, and 
that he continued his duties walking up and down the firing 
range.

The additional evidence also includes VA treatment records 
dated from June 1993 to May 1999 which continue to show 
diagnoses of diabetes mellitus and also reveal that the 
veteran is being treated with insulin.

The Board finds that this additional evidence, considered 
together with the evidence previously assembled, is 
sufficient to warrant reopening of the veteran's claim. Most 
of the additional evidence is "new" in that it was not 
previously before the Houston RO when that RO adjudicated the 
veteran's claim in June 1996.  Much of the "new" evidence 
is also "material," inasmuch as it shows a positive urine 
test for sugar in active duty and inasmuch as it includes a 
medical opinion relating the veteran's reported injury during 
inactive duty training to his currently diagnosed diabetes 
mellitus.  New and material evidence having been submitted, 
the veteran is entitled to have his claim considered de novo.


ORDER

New and material evidence sufficient to reopen a claim for 
entitlement to service connection for residuals of a claimed 
injury, to include diabetes mellitus, having been submitted, 
the claim is reopened.


REMAND

As indicated above, the Board has determined that the veteran 
has provided new and material evidence for his claim.  Once 
it has been determined that a claim is reopened, the VA has a 
statutory duty to assist the veteran in the development of 
evidence pertinent to that claim.  38 U.S.C.A. § 5107(a) 
(West Supp. 2001).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the VA with respect to the duty to assist, 
and supersedes the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that the VA cannot assist in the development 
of a claim that is not well grounded.  This change in the law 
is applicable to all claims, as here, filed before the date 
of enactment of the VCAA, and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board notes that the RO informed the veteran of the new 
law in a February 2001 letter and provided the veteran an 
opportunity to submit additional medical evidence.  The 
veteran responded in a March 2001 written statement that he 
had no more medical information to provide at that time.

However, in an effort to assist the RO as well as the 
veteran, the Board has reviewed the claims file and has 
identified certain assistance that must be rendered to comply 
with the VCAA.  It is the RO's responsibility to ensure that 
all appropriate development is undertaken in this case.

In his December 1999 hearing, the veteran testified that he 
receives medical treatment at the Naval home where he 
resides.  In addition, he reported treatment at the VAMC in 
Washington, DC, since 1991.  See Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992) (VA records are considered to be 
constructively included within the record, and must be 
acquired if material to an issue on appeal).  A response from 
that facility indicated that there were no hospital summaries 
for the veteran, but it was unclear whether there were 
outpatient treatment records for the veteran.  These records 
of treatment should be associated with the claims folder.  

In addition, records pertaining to the award of SSA 
disability benefits have not been associated with the record.  
Such records may be of significant probative value in 
determining whether service connection for diabetes mellitus 
is warranted.  See Lind v. Principi, 3 Vet. App. 493, 494 
(1992); Murincsak v. Derwinski, 2 Vet. App. 363, 370-372 
(1992).  Thus, the RO must request complete copies of the SSA 
records utilized in awarding the appellant disability 
benefits.

Further, all periods of the veteran's service have not been 
verified.  It appears from a review of the record that the 
veteran had additional periods of unverified service in the 
USCGR and that not all service medical records from these 
periods have been associated with the claims folder.  A March 
1998 response from the National Personnel Records Center 
(NPRC) indicated that the veteran had subsequent Coast Guard 
service but that a separate request must be submitted.

Based on the statements made by the appellant and the medical 
evidence, the Board believes that the RO should request a 
medical opinion, and another examination if necessary, which 
addresses whether it is at least as likely as not that the 
veteran has diabetes mellitus which is either related to a 
period of active duty or is related to the injury reported by 
the veteran to have been incurred on January 12, 1991, when 
he was on inactive duty training.  

This case is REMANDED to the RO for the following actions:

1.  The RO should make further efforts to 
obtain pertinent federal records until 
the records are obtained unless it is 
reasonably certain that such records do 
not exist or that further efforts to 
obtain those records would be futile.  In 
particular, the RO should:

a.  Contact the NPRC and/or service 
department for purposes of:

i.  verifying the dates and 
character of the veteran's USCGR 
service.  The NPRC and/or the 
service department should also be 
asked to clarify whether any service 
during that time was in the nature 
of active duty, active duty for 
training, or inactive duty training; 
and 

ii.  obtaining any additional 
medical records pertaining to his 
USCGR service; and

b.  All relevant records of 
treatment of the veteran at the 
Washington, D.C. VAMC since 1991; 
and

c.  All administrative and medical 
records compiled and/or utilized by 
the Social Security Administration 
in connection with any award of 
disability benefits to the veteran.  
The RO should proceed with all 
reasonable follow-up referrals that 
may be indicated by the inquiry.

The information received should be 
associated with the claims folder.  If 
the RO, after making reasonable efforts, 
is unable to obtain any records sought, 
the RO shall notify the appellant that it 
is unable to obtain those records by 
identifying the records it is unable to 
obtain; explaining the efforts that it 
made to obtain those records; and 
describing any further action to be taken 
by the RO with respect to the claim.

2.  The RO should ask the appellant to 
provide the RO with the proper 
authorization in order to obtain 
treatment records for the veteran from 
the U. S. Naval Home where he currently 
resides.  If the RO, after making 
reasonable efforts, is unable to obtain 
the records sought, the RO shall notify 
the claimant that it is unable to obtain 
those records by identifying the records 
it is unable to obtain; explaining the 
efforts that it made to obtain those 
records; and describing any further 
action to be taken by the RO with respect 
to the claim.

3.  The RO should request a medical 
opinion from a VA physician which 
addresses the following questions:

a.  Is it at least as likely as not 
that the veteran's diabetes mellitus 
was incurred in service, taking into 
consideration all the evidence of 
record, including the July 18, 1955, 
urine test that was positive for 
sugar?

b.  Is it at least as likely as not 
that the veteran's diabetes mellitus 
was a result of the veteran's 
reported injury on January 12, 1991, 
taking into consideration all the 
evidence of record, including the 
private physicians' statements and 
the medical treatise evidence? 

The veteran should be afforded a VA 
examination if one is deemed necessary in 
order to provide the requested opinion.  
The claims folder must be made available 
to the physician for review.  The 
physician should provide complete 
rationales for all conclusions reached.

4.  The RO should review the record and 
ensure that all notification and 
development action required by the VCAA 
is completed with regard to the 
veteran's claim.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the 
VCAA are fully complied with and 
satisfied.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West Supp. 2001).  

5.  Following any additional development 
deemed appropriate by the RO, the RO 
should re-adjudicate the issue in 
appellate status.  If the claim remains 
denied, the appellant and his 
representative should be furnished an 
SSOC.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 



